DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102

3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.        Claim(s) 1-5, 11-15, 17and 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Takeda (PG Pub NO 2019/0025920).

As in claim 1, Takeda discloses a support structure (Fig 9) for an input device (touch panel 10), comprising: 
one or more fixed surfaces configured to be mounted to a housing; a dynamic surface configured to be mounted to a sensor layer of the input device; (Fig 9C) discloses fixed surface mounted on the housing (5) and moveable surface (10) having sensor(10)
a plurality of first deformable segments cantilevering from the one or more fixed surfaces and configured to deflect in a first direction responsive to an input force exerted on the sensor layer, the input force being orthogonal to an input surface of the input device; (Fig 9C; see annotated Fig 9C below) discloses deformable segments cantilevering from the one or more fixed surfaces and configured to deflect in a first direction responsive to an input force exerted on the sensor layer, the input force being orthogonal to an input surface
and a plurality of second deformable segments connecting the plurality of first deform able segments to the dynamic surface and configured to deflect in one or more second directions responsive to shear forces exerted on the dynamic surface, the shear forces being parallel to the input surface. (Fig 9C; see annotated Fig 9C below) discloses second deformable segments connecting the plurality of first deform able segments to the dynamic surface and configured to deflect in one or more second directions responsive to shear forces exerted on the dynamic surface

    PNG
    media_image1.png
    585
    693
    media_image1.png
    Greyscale

As in claim 2, Takeda discloses the support structure of claim 1, wherein the one or more fixed surfaces, the dynamic surface, the plurality of first deformable segments, and the plurality of second deformable segments are integrally formed from a single continuous layer of material. (Fig 9C) discloses fixed surfaces, the dynamic surface, the plurality of first deformable segments, and the plurality of second deformable segments are integrally formed from a single continuous layer of material (see annotated Fig 9C above) 

As in claim 3, Takeda discloses the support structure of claim 2, wherein the material comprises a spring metal. (Fig 9 and Par 0091) discloses said material having spring property. But fails to disclose said material comprises metal. However it would have been an obvious design choice ordinary an skill person in the art at the time of the filing to have said flexible/elastic material comprise spring metal to yield same predictable result. 

As in claim 4, Takeda discloses the support structure of claim 1, wherein the plurality of first deformable segments and the plurality of second deformable segments are coplanar with the dynamic surface. (Fig 9) discloses the plurality of first and second deformable segments are coplanar with the dynamic surface

As in claim 5, Takeda discloses the support structure of claim 1, wherein the plurality of second deformable segments is configured to deflect in the one or more second directions concurrently while one or more first deformable segments of the plurality of first deformable segments are deflected in the first direction. (Fig 9C) discloses given the structure of plurality of deformable segments it would have been obvious to an ordinary skill person in the art that said deformable segments would deflect in the one or more directions concurrently (Z direction and x-direction).

As in claim 11, Takeda discloses the support structure of claim 1, wherein each of the plurality of first deformable segments is configured to return to a respective resting state responsive to the input force being removed from the sensor layer. (Fig 9 and Par 0093) discloses the use of elastic member (spring) wherein that resistance against an external force; thus deformable segments is configured to return to a respective resting state responsive to the input force being removed from the sensor layer

As in claim 12, Takeda discloses the support structure of claim 1, wherein each of the plurality of second deformable segments is configured to return to a respective resting state responsive to the shear forces being removed from the dynamic surface. (Fig 9 and Par 0093) discloses the use of elastic member (spring) wherein that resistance against an external force; thus deformable segments is configured to return to a respective resting state responsive to the input force being removed from the dynamic surface.

As in claim 13, Takeda discloses an input device (Fig 7-8 item 10), comprising: a housing (Fig 7-10 item 5); a sensor layer(Fig 7-10 item touch panel); and a support structure including: 
one or more fixed surfaces mounted to the housing; a dynamic surface mounted to the sensor layer; (Fig 9C) discloses fixed surface mounted on the housing (5) and moveable surface (10) having sensor(10)
a plurality of first deformable segments cantilevering from the one or more fixed surfaces and configured to deflect in a first direction responsive to an input force exerted on the sensor layer, the input force being orthogonal to an input surface of the input device; (Fig 9C; see annotated Fig 9C below) discloses deformable segments cantilevering from the one or more fixed surfaces and configured to deflect in a first direction responsive to an input force exerted on the sensor layer, the input force being orthogonal to an input surface
and a plurality of second deformable segments connecting the plurality of first deformable segments to the dynamic surface and configured to deflect in one or more second directions responsive to shear forces exerted on the dynamic surface, the shear forces being parallel to the input surface. (Fig 9C; see annotated Fig 9C below) discloses second deformable segments connecting the plurality of first deform able segments to the dynamic surface and configured to deflect in one or more second directions responsive to shear forces exerted on the dynamic surface

    PNG
    media_image1.png
    585
    693
    media_image1.png
    Greyscale



As in claim 14, Takeda discloses the input device of claim 13, wherein the one or more fixed surfaces, the dynamic surface, the plurality of first deformable segments, and the plurality of second deformable segments are integrally formed from a single continuous layer of material. (Fig 9C) discloses fixed surfaces, the dynamic surface, the plurality of first deformable segments, and the plurality of second deformable segments are integrally formed from a single continuous layer of material (see annotated Fig 9C above)

As in claim 15, Takeda discloses the input device of claim 13, further comprising: a haptic actuator coupled to the support structure and configured to produce the shear forces responsive to the input force being exerted on the sensor layer. (Fig 7-10 item 20) discloses piezoelectric element 20 in the vicinity of the touch sensor configured to produce feedback.

As in claim 17, Takeda discloses the input device of claim 13, wherein the plurality of first deformable segments and the plurality of second deformable segments are coplanar with the dynamic surface. (Fig 9) discloses the plurality of first and second deformable segments are coplanar with the dynamic surface

As in claim 18, Takeda discloses the input device of claim 13, wherein the plurality of second deformable segments is configured to deflect in the one or more second directions concurrently while one or more first deformable segments of the plurality of first deformable segments are deflected in the first direction. (Fig 9C) discloses given the structure of plurality of deformable segments it would have been obvious to an ordinary skill person in the art that said deformable segments would deflect in the one or more directions concurrently (Z direction and x-direction).

Claim Rejections - 35 USC § 103

6.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        Claim(s) 6, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (PG Pub NO 2019/0025920) in view of Diessner (US Pat No 5,714,694)

As in claim 6, Takeda discloses the support structure of claim 1, but fails to disclose each of the plurality of first deformable segments is disposed in a respective corner of the support structure. However Diessner (Fig 2-3) discloses touch panel having deformable segments (elastic/spring) disposed in a respective corner of the support structure. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Takeda with the teaching of Diessner such that said device would have deformable segments (elastic/spring) disposed in a respective corner in order to provide the user better haptic feedback when applying input force on said surface.

As in claim 16, Takeda discloses the input device of claim 13, but fails to disclose the sensor layer includes one or more force sensing electrodes that are grounded by the support structure. (Abstract, Fig 1) discloses force sensor connected to support structure.

As in claim 19, Takeda discloses the input device of claim 13, wherein each of the plurality of first deformable segments is disposed in a respective corner of the support structure. Diessner (Fig 2-3) discloses touch panel having deformable segments (elastic/spring) disposed in a respective corner of the support structure.

Allowable Subject Matter

9.        Claim(s) 7-10 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Prior art of record fails to disclose the structurer of support structure having  plurality of bridge elements at least partially overlaying the plurality of first deformable segments.

Conclusion
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626      
            12/02/2022